                 2:20-cv-00757-DCC                Date Filed 05/06/20        Entry Number 20            Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                  Ameen A. Muhammad,
                             Plaintiff
                                v.                                 ) Civil Action No.               2:20-cv-00757-DCC
      Bethany Homan; North Charleston Police                       )
           Department; Hannah Marsh,                               )
                                                                   )
                                                                   )

                            Defendants


                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 ’ the plaintiff (name)          recover from the defendant (name)             the amount of                          dollars ($ ),
which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of                   %, along with
costs.


O The plaintiff, Ameen A. Muhammad, shall take nothing of the defendants, Bethany Homan, North Charleston
Police Department and Hannah Marsh, and this action is dismissed with prejudice.

This action was (check one):

’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Court, the Honorable Donald C. Coggins, Jr., United States District Judge, presiding, agreeing with the
Report and Recommendation of the Honorable Shiva V. Hodges, United States Magistrate Judge, which recommended
dismissing the complaint for failure to prosecute.

Date: May 6, 2020                                                          ROBIN L. BLUME, CLERK OF COURT


                                                                                                  s/L. Baker
                                                                                        Signature of Clerk or Deputy Clerk
